DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James O’Sullivan Reg. #65618 on 5/3/2022.
The application has been amended as follows: 
In the Claims: 
	A) Cancel claim 2.

	B) Amend claim 1 as below:
	1. (Currently amended) A display device, comprising: 
a driving substrate; 
a front panel laminate disposed on the driving substrate and comprising a display medium layer; 
a circuit board disposed on an end of the driving substrate; 
a front protective layer disposed on the front panel laminate, wherein the front protective layer has a notch, an end of the circuit board is in the notch, and the end of the circuit board and the front protective layer have a first gap therebetween, the front protective layer has a first edge, a second edge, and a third edge defining the notch, the second edge and the third edge adjoin two ends of the first edge, the first gap has a first portion between the first edge and the circuit board and a second portion that is between the second edge and the circuit board, and the first portion of the first gap is in a range from 0.01 cm to 0.1 cm and the second portion of the first gap is in a range from 0.01 cm to 0.1 cm; and 
a glue filled in the first gap, wherein a normal projection of the glue on the driving substrate overlaps a normal projection of the circuit board on the driving substrate and overlaps a normal projection of the front protective layer on the driving substrate.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1 and 4-11, prior arts do not teach or suggest the combination of the display device of claim 1, in particular, a front protective layer disposed on the front panel laminate, wherein the front protective layer has a notch, an end of the circuit board is in the notch, and the end of the circuit board and the front protective layer have a first gap therebetween, the front protective layer has a first edge, a second edge, and a third edge defining the notch, the second edge and the third edge adjoin two ends of the first edge, the first gap has a first portion between the first edge and the circuit board and a second portion that is between the second edge and the circuit board, and the first portion of the first gap is in a range from 0.01 cm to 0.1 cm and the second portion of the first gap is in a range from 0.01 cm to 0.1 cm; and a glue filled in the first gap, wherein a normal projection of the glue on the driving substrate overlaps a normal projection of the circuit board on the driving substrate and overlaps a normal projection of the front protective layer on the driving substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841